Citation Nr: 0431538	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-21 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to entitlement to Department of Veterans Affairs (VA) 
compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The appellant served on active duty from July 1977 through 
May 1980.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 administrative decision by the VA 
Regional Office (RO) in Houston, Texas.

In April 2004, the  appellant had a hearing at the RO before 
the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2001, the  appellant claimed entitlement to service 
connection for the residuals of a jaw injury and for knee 
disability.  

In February 2002, the RO found that the  appellant had been 
discharged from the service under other than honorable 
conditions.  Therefore, the RO concluded that the appellant's 
service was a bar to the claimed VA benefits.

During his April 2004 hearing, the appellant testified that 
at the time of his discharge from the service, he was having 
mental problems.  Essentially, he contended that he was 
unable to understand the nature of his discharge or that it 
could be a bar to future VA benefits.  He noted that after 
service, he was confined by the Texas Department of Criminal 
Justice (TDCJ) and that during that time he received medical 
treatment.  He maintained that he the records of that 
treatment could help support his claim.  Therefore, he 
requested assistance in obtaining those records.  

The VA has a statutory duty to assist the  appellant in the 
development of his claim.  38 U.S.C.A. § 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  Inasmuch as there may be 
outstanding relevant evidence in this case, additional 
development of the record is warranted.  Accordingly, this 
appeal is REMANDED for the following actions:

1.  Request that the  appellant furnish 
the dates and places of his confinement 
by the TDCJ.  Then request the records of 
any medical treatment he received during 
that time.  

a.  If, after the initial request, 
the appellant's records have not 
been received, make at least one 
follow-up request.  A follow-up 
request is not required if a 
response to the initial request 
indicates that the records sought do 
not exist or that a follow-up 
request for the records would be 
futile.  If VA receives information 
showing that subsequent requests to 
this or another custodian could 
result in obtaining the records 
sought, then reasonable efforts will 
include an initial request to the 
new source or an additional request 
to the original source.  

b.  The appellant must cooperate 
fully with VA's reasonable efforts 
to obtain the foregoing records.  In 
so doing, he must provide enough 
information to identify and locate 
such records.  If necessary, he must 
authorize the release of such 
records in a form acceptable to the 
custodian holding the records.

2.  When all of the requested actions 
have been completed, undertake any other 
necessary development, such as the 
scheduling of any indicated VA 
examinations, and then readjudicate the 
issue of whether the character of the 
appellant's discharge is a bar to 
entitlement to VA compensation benefits.  
If the benefits sought on appeal are not 
granted to the  appellant's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the  appellant has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




